DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-25 (Instant Application 17/499,752) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,177,980, Claims 1-26 of U.S. Patent No. 10,616,000,  claims  1-24 of U.S. Patent No. 10,020,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned U.S. Patents disclose obvious versions of the instant claims below in the table.

Instant Application 17/499,752
U.S. Patent No. 11,177,980
1. One or more non-transitory machine-readable storage mediums storing one or more sequences of instructions for a virtualized Cable Modem Termination System (CMTS), which when executed by one or more processors, cause: said virtualized Cable Modem Termination System (CMTS) providing high speed data services to one or more remote physical devices (RPDs), wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links.

Difference: said one or more physical or virtual compute servers (CSs) emulate a single Layer 3 CMTS having a single point of management.

1. One or more non-transitory machine-readable storage mediums storing one or more sequences of instructions for a virtualized Cable Modem Termination System (CMTS), which when executed by one or more processors, cause: said virtualized Cable Modem Termination System (CMTS) providing high speed data services to one or more remote physical devices (RPDs), wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein a combination of said core routing engine (CRE) and said one or more physical or virtual compute servers (CSs) emulate a single Layer 3 CMTS having a single point of management.
9. The one or more non-transitory machine-readable storage mediums of claim 1, wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links.


2. The one or more non-transitory machine-readable storage mediums of claim 1, wherein resources of said virtualized Cable Modem Termination System (CMTS) are dynamically allocated between downstream packet forward and upstream packet forwarding.

2. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said core routing engine (CRE) dynamically allocates resources of said virtualized Cable Modem Termination System (CMTS) between downstream packet forward and upstream packet forwarding.

3. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said core routing engine (CRE) and a portion of said one or more core servers (CSs) are implemented entirely on commercial off-the-shelf (COTS) hardware, and wherein said commercial off-the-shelf (COTS) hardware are arranged in one or more clusters to performing Network Function Virtualization (NFV).

3. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said commercial off-the-shelf (COTS) hardware implementing said core routing engine (CRE) and said one or more physical or virtual compute servers (CSs) are arranged in one or more clusters to performing Network Function Virtualization (NFV).

4. The one or more non-transitory machine-readable storage mediums of claim 1, wherein a combination of said core routing engine (CRE) and said one or more core servers (CSs) emulate a single Layer 3 CMTS with a single point of management for at least one of routing and DOCSIS mac domain operation.

4. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said single point of management manages both routing and DOCSIS mac domain operations.
See, claim 1 above

5. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said Link Aggregation Group (LAG) comprises at least two Ethernet ports for connections to other network elements including two or of: (1) a first set of switches and/or routers that connect to the Internet via a Network Systems Interface (NSI), (2) a second set of switches and/or routers that connect towards the head-end and the one or more remote physical devices (RPDs) via a Converged Interconnect Network (CIN), and (3) trunk connections to said one or more physical or virtual compute servers (CS).

5. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said core routing engine (CRE) implements a Link Aggregation Group (LAG) of at least two Ethernet ports for connections to other network elements including two or more of: (1) a first set of switch or routers that connect to the Internet via a Network Systems Interface (NSI), (2) a second set of switch or routers that connect towards head-ends and the one or more remote physical devices (RPDs) via a Converged Interconnect Network (CIN), and (3) trunk connections to said one or more physical or virtual compute servers (CS).

6. The one or more non-transitory machine-readable storage mediums of claim 1, wherein operation of said core routing engine (CRE) and said one or more physical or virtual compute servers (CS) are configured using a single configuration file maintained by one of said one or more physical or virtual compute servers (CS).

6. The one or more non-transitory machine-readable storage mediums of claim 1, wherein operation of said core routing engine (CRE) and said one or more physical or virtual compute servers (CS) are configured using a single configuration file maintained by one of said one or more physical or virtual compute servers (CS).

7. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said core routing engine (CRE) comprises a NSI virtual route forwarder (VRF) for routing public Internet traffic and a DSI virtual route forwarder (VRF) for routing cable operator private Converged Interconnect Network (CIN) traffic, and wherein said NSI VRF is separate and distinct from said DSI VRF.

7. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said core routing engine (CRE) comprises a NSI virtual route forwarder (VRF) for routing public Internet traffic and a DSI virtual route forwarder (VRF) for routing cable operator private Converged Interconnect Network (CIN) traffic, and wherein said NSI VRF is separate and distinct from said DSI VRF.

8. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one of said two or more core servers is designated as a virtual CCAP core manager (VCCM).

8. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one of said two or more core servers is designated as a virtual CCAP core manager (VCCM).

9. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said one or more physical or virtual compute servers (CSs) comprises at least two physical or virtual compute servers (CSs), and wherein responsibility for any CMTS function performed by a first physical or virtual compute server (CS) of said at least two physical or virtual compute servers (CSs) is assumed by a second physical or virtual compute server (CS) of said at least two physical or virtual compute servers (CSs) when said first physical or virtual compute server (CS) fails.

10. The one or more non-transitory machine-readable storage mediums of claim 1, wherein said one or more physical or virtual compute servers (CSs) comprises at least two physical or virtual compute servers (CSs), and wherein responsibility for any CMTS function performed by a first physical or virtual compute server (CS) of said at least two physical or virtual compute servers (CSs) is assumed by a second physical or virtual compute server (CS) of said at least two physical or virtual compute servers (CSs) when said first physical or virtual compute server (CS) fails.

10. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one physical or virtual compute server, of said one or more physical or virtual compute servers (CSs), implements a virtual IP address to which the one or more remote physical devices (RPDs) communicate.

11. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one physical or virtual compute server, of said one or more physical or virtual compute servers (CSs), implements a virtual IP address to which the one or more remote physical devices (RPDs) communicate.

11. The one or more non-transitory machine-readable storage mediums of claim 1, wherein each physical or virtual compute server, of said one or more physical or virtual compute servers (CSs), implements a separate L2TPv3 Logical Control Connection Endpoint (LCCE) IP address via which the one or more remote physical devices (RPDs) communicate.

12. The one or more non-transitory machine-readable storage mediums of claim 1, wherein each physical or virtual compute server, of said one or more physical or virtual compute servers (CSs), implements a separate L2TPv3 Logical Control Connection Endpoint (LCCE) IP address via which the one or more remote physical devices (RPDs) communicate.

12. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Virtual LANs (VLANS) are employed on Ethernet links between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs).

13. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Virtual LANs (VLANS) are employed on Ethernet links between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs).

13. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Multiprotocol Label Switching (MPLS) Transport Stream tunnels are employed on Ethernet links between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs).

14. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Multiprotocol Label Switching (MPLS) Transport Stream tunnels are employed on Ethernet links between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs).

14. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said two or more Ethernet links, and wherein the VLAN or the MPLS tunnel encapsulates traffic for a Virtual Routing Function (VRF) implemented on the core routing engine (CRE).

15. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein the VLAN or the MPLS tunnel encapsulates traffic for a Virtual Routing Function (VRF) implemented on the core routing engine (CRE).

15. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said two or more Ethernet links, and wherein the VLAN or the MPLS tunnel encapsulates traffic for IP hosts within a single CMTS cable bundle.

16. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein the VLAN or the MPLS tunnel encapsulates traffic for IP hosts within a single CMTS cable bundle.

16. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said two or more Ethernet links, and wherein the VLAN or the MPLS tunnel encapsulates traffic for IP hosts in a single CMTS cable bundle for IP hosts distinguished by criteria gleaned from a Dynamic Host Configuration Protocol (DHCP) protocol performed by those IP hosts.

17. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein the VLAN or the MPLS tunnel encapsulates traffic for IP hosts in a single CMTS cable bundle for IP hosts distinguished by criteria gleaned from the DHCP protocol performed by those IP hosts.

17. The one or more non-transitory machine-readable storage mediums of claim 16, wherein the criteria gleaned from the DHCP protocol is an Embedded Service/Application Functional Entity (eSAFE) type of the IP hosts.

18. The one or more non-transitory machine-readable storage mediums of claim 17, wherein the criteria gleaned from the DHCP protocol is the Embedded Service/Application Functional Entity (eSAFE) type of the IP hosts.

18. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein separate VLAN or MPLS tunnels encapsulated traffic for connection to the Network Side Interface (NSI) northbound of a traditional CMTS or a DOCSIS Side Interface (DSI) southbound of a traditional CMTS.

19. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein separate VLAN or MPLS tunnels encapsulated traffic for connection to the Network Side Interface (NSI) northbound of a traditional CMTS or a DOC SIS Side Interface (DSI) southbound of a traditional CMTS.

19. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one of the physical or virtual compute servers (CSs) implements a virtual IP address intended for management functions of the virtual CMTS.

20. The one or more non-transitory machine-readable storage mediums of claim 1, wherein one of the physical or virtual compute servers (CSs) implements a virtual IP address intended for management functions of the virtual CMTS.

20. The one or more non-transitory machine-readable storage mediums of claim 19, wherein said management functions include access to said virtual CMTS using one or more of the following protocols: Secure Shell (SSH), Simple Network Management Protocol (SNMP), Telnet, Trivial File Transfer Protocol (TFTP), and File Transfer Protocol (FTP).

21. The one or more non-transitory machine-readable storage mediums of claim 20, wherein said management functions include access to said virtual CMTS using one or more of the following protocols: Secure Shell (SSH), Simple Network Management Protocol (SNMP), Telnet, Trivial File Transfer Protocol (TFTP), and File Transfer Protocol (FTP).

21. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein the VLAN or the MPLS tunnel carries traffic for a single DOCSIS L2VPN virtual LAN service.

22. The one or more non-transitory machine-readable storage mediums of claim 1, wherein Ethernet links are established between the core routing engine (CRE) and the one or more physical or virtual compute servers (CSs), wherein one or more of: (a) a Virtual LAN (VLAN) and (b) a Multiprotocol Label Switching (MPLS) Transport Stream tunnel are employed on said Ethernet links, and wherein the VLAN or the MPLS tunnel carries traffic for a single DOC SIS L2VPN virtual LAN service.

22. The one or more non-transitory machine-readable storage mediums of claim 1, wherein the core routing engine (CRE) comprises two or more separate chassis members.

23. The one or more non-transitory machine-readable storage mediums of claim 1, wherein the core routing engine (CRE) comprises two or more separate chassis members.

23. The one or more non-transitory machine-readable storage mediums of claim 22, wherein each physical or virtual compute server (CS), of the one or more physical or virtual compute servers (CSs), connects to at least two different Core Routing Engine (CRE) members.

24. The one or more non-transitory machine-readable storage mediums of claim 23, wherein each physical or virtual compute server (CS), of the one or more physical or virtual compute servers (CSs), connects to at least two different Core Routing Engine (CRE) members.

24. An apparatus for operating a virtualized Cable Modem Termination System (CMTS), comprising: one or more processors; and one or more non-transitory computer-readable storage mediums storing one or more sequences of instructions, which when executed, cause: said virtualized Cable Modem Termination System (CMTS) for providing high speed data services to one or more remote physical devices (RPDs), wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links.
Difference: connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links.
The difference would be obvious in view of what is disclosed by claim 1 and 9 above.

25. An apparatus for operating a virtualized Cable Modem Termination System (CMTS), comprising: one or more processors; and one or more non-transitory computer-readable storage mediums storing one or more sequences of instructions, which when executed, cause: said virtualized Cable Modem Termination System (CMTS) for providing high speed data services to one or more remote physical devices (RPDs), wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein a combination of said core routing engine (CRE) and said one or more physical or virtual compute servers (CSs) emulate a single Layer 3 CMTS having a single point of management.

25. A method for operating a virtualized Cable Modem Termination System (CMTS), comprising: said virtualized Cable Modem Termination System (CMTS) for providing high speed data services to one or more remote physical devices (RPDs), wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links.
Difference: connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links.
The difference would be obvious in view of what is disclosed by claim 1 and 9 above.


26. A method for operating a virtualized Cable Modem Termination System (CMTS), comprising: said virtualized Cable Modem Termination System (CMTS) for providing high speed data services to one or more remote physical devices (RPDs), wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein a combination of said core routing engine (CRE) and said one or more physical or virtual compute servers (CSs) emulate a single Layer 3 CMTS having a single point of management.






Prior Art Consideration
4.	Claims 1-25 would be allowed, if a Terminal Disclaimer is filed to overcome the Obvious Double Patenting Rejection, set forth in this Office Action.

Regarding claims 1, 24, 25, the closest Prior Arts: Bernstein et al (US 2015/0092531 A1) discloses high speed broadband data services (section 0002, 0020) in  a Virtualized CMTS 6 that comprises routing module 20, forwarding module coupled to the processor and router 50 as shown in fig. 3 and fig. 4 respectively.  Bernstein ‘531 further teaches the vCMTS with uplink and downlink scheduling functions/operations and the vCMTS implemented using processor 78 and memory element (i.e., processor executed stored instructions, claim 20), section 0019, 00280038-0053+, 0065-0067) and managing of remote device (section 0053-0054).
	To summarize, Bernstein teaches the functional equivalent of “One or more non-transitory machine-readable storage mediums storing one or more sequences of instructions for a virtualized Cable Modem Termination System (CMTS), which when executed by one or more processors, cause: said virtualized Cable Modem Termination System (CMTS) providing high speed data services to one or more remote physical devices (RPDs), but fails to teach “ wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links” as recited in claims 1, 24, 25.
 
	COMCAST CABLE COMMUNICATIONS, LLC (US 2015/0222449 A1) discloses one or more non-transitory machine-readable storage mediums storing one or more sequences of instructions for a virtualized Cable Modem Termination System (CMTS), which when executed by one or more processors, cause (see, the computing device 200 that comprises one or more processors 201, that executes instructions of a computer program to perform any of the features described herein. The instructions may be stored in any type of computer-readable medium or memory, to configure the operation of the processor 201, para 0029, the interface 104 may be a cable modem termination system (CMTS), section 0023) said virtualized Cable Modem Termination System (CMTS) providing high speed data services to one or more remote physical devices (RPDs) (the interface 104 may be a cable modem termination system (CMTS); which-may be one or more computing devices configured to manage communications between devices on the network of links 101 and  backend devices such as servers 105-107, para 0023, Demand for narrowcast services continues to grow, especially demand related to high-speed data and video services provided over the Internet, para 0002, a cable company may use a Remote RHY [i.e. remote physical devices (RPDs)] approach for distributing video or data (e.g., Internet) services, para 0171, referred to as remote physical layer (PHY), may include distributing physical layer components (e g., downstream modulation components) of the access network equipment (e.g., the converged cable-access platform (CCAP)), into the hybrid fiber-coax network, para 0007, network 310 which transmits information from a local office 311 (e.g., a CCAP device) to a node 312 over a digital link 315. Such a node may be referred to as Remote PHY (e.g., a network where the PHY is remote from the headend), para 0050), but fails to teach: “wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links” as recited in claims 1, 24, 25. 


	Similarly, Khambatkone et al (US 2016/0294611 A1) discloses provisioning of network services in a vCMTS (fig. 1, virtualized CCAP (VCAP) system, section 0030) and providing of services to remote distribution nodes in the fields (fig. 1, remote nodes 131-133, section 0030-0033). Khambatkone further discloses providing services to the subscribers via the remote distribution nodes (section 0034-0038) but fails to reasonably teach: “wherein said virtualized Cable Modem Termination System (CMTS) comprises: a core routing engine (CRE) performing packet switching and routing; and one or more physical or virtual compute servers (CSs) that each perform CMTS functions for said one or more remote physical devices (RPDs), wherein each physical or virtual compute server (CS), of said one or more physical or virtual compute servers (CSs), connects to the core routing engine (CRE) with a Link Aggregation Group (LAG) of two or more Ethernet links” as recited in claims 1, 24, 25.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
	Daruwalla et al (US 6,693,878 B1) discloses managing  of virtual private network (VPN) that is coupled to Head End 322 at the frequency cable plant HFC) 320, cable modems (CM1-CM5), provisioning server 326, CMTs  (fig. 31 to fig. 4, col. 6, line 28 to col.13, line 65).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473